Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a gear pump, classified in F04C2/082 .
II. Claim 13-14, drawn to an assembly method of a gear pump, classified in F04C2230/60.
The inventions are independent or distinct, each from the other because:Restriction to one of the following invention is required under 35 U.S.C. 121 : 
Inventions of Groups I-II are direct to related gear pump. The related inventions are distinct if: (1) the inventions are claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions are claimed 
(1) Have a materially different design, mode of operation, function, or effect. Specifically:
The gear pump of Group I is related to a gear pump which can be assembled with different method other than the method recited in Group II.
The assembly method of Group II relates to an assembly method of a gear pump.
(2) 	The particular recitations in each of the respective inventions of Group I and II do not overlap in scope, they are mutually exclusive as the term relates to restriction practice:
Group I recites a gear pump with seal which can be assembled with different method other than the method recited in Group II.
(3) 	The invention of one Group would not render the inventions of the other Groups obvious. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
The inventions requires a different field of search (for example, employing different search queries); 
The prior art applicable to one invention would not likely be applicable to another invention;
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation  Gureff Jenae on 3/22/2022 a provisional election was made without traverse to prosecute the invention of  Group 1-12, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13 and 14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Interpretation
The Applicant recites a material hardness 5 Mohs.  The Office converts this hardness into a Rockwell C hardness which is 54.
The Applicant recites pump for pumping abrasive and/or chemically aggressive liquids.  The office considers that “for pumping abrasive and/or chemically aggressive liquids” is intended use of the recited structure.  Once the prior art teaches the recited structure, the structure naturally has the same function as recited.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “support” in claim 1, and “motion actuation means” in Claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“support” listed as item 7, disclosed as bush.
“motion actuation means” listed as item 8, disclosed as motor.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,206,667 to Turner. 
In Reference to Claim 1
Turner discloses a pump for pumping abrasive and/or chemically aggressive liquids, the pump comprising at least one rotating pumping member (Fig. 1, 14/16) comprising a respective shaft (Fig. 1, 27/28) said at least one rotating pumping member being at least partially housed inside a pump body (Fig. 1, 20, 12, 18), said shaft (Fig. 1, 27, 28) being rotatably supported by at least one support (Fig. 2, 44) associated with said pump body (Fig. 1, 18), wherein said shaft (Fig. 1, 27) and said at least one support (Fig. 1, 44) are both at least partially made of a material having a hardness greater than or equal to 5 Mohs (Col. 1, Line 59-67 and Col. 2, Line 1-8, parts relatively move together has a surface coated with a hardness larger than Rockwell C 56) , said material being located at least in the areas of said shaft and said at least one support in mutual contact. (As disclosed by Turner, parts in relatively moving fashion have been treated with hardness larger than Rockwell C 56).
In Reference to Claim 2
Turner discloses said shaft (Fig. 1, 27/28) and said at least one support (Fig. 2, 44) are completely made of said material having a hardness greater than or equal to 5 Mohs.  (As disclosed by Turner, parts in relatively moving fashion have been treated with hardness larger than Rockwell C 56)
In Reference to Claim 4
Turner discloses a pair of rotating pumping members (Fig. 1, 14, 16),each rotating pumping member comprising a shaft (Fig. 1, 27, 28) and a gear wheel (Fig. 1, 14, 16) associated with the respective shaft, each shaft (Fig. 1, 27, 28) being rotatably supported by at least one support (Fig. 1, 44, 48)  associated with said pump body (Fig. 1, 18), said gear wheels of said pair of rotating pumping members being mutually meshed (As showed in Fig. 1), both said shafts (Fig. 1, 27, 28), both said gear wheels (Fig. 1, 14, 16) and each of said supports being at least partially made of said material having a hardness greater than or equal to 5 Mohs, said material being located at least in the areas of said shafts and of said supports in mutual contact and at least in the areas in mutual contact of said gear wheels.  (As disclosed by Turner, parts in relatively moving fashion have been treated with hardness larger than Rockwell C 56)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Turner.
In Reference to Claim 3
Turner discloses the contacting surface between the shaft and the support.
Turner does not each  a single piece of a single material.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to have the hardened bushing as an integral part of the shaft, since it has been held, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.
In Reference to Claim 9
Turner discloses wherein said gear wheel (Fig. 1, 14) is associated with the respective shaft (Fig. 1, 27) by a key (Fig. 1, 28), made of said material having a hardness greater than or equal to 5 Mohs, interposed between faces of said gear wheel and of said shaft facing each other. (Col. 1, Line 59-67 and Col. 2, Line 1-8, parts relatively move together has a surface coated with a hardness larger than Rockwell C 56).

In Reference to Claim 10
Turner discloses said at least one support (Fig. 1, 44) comprises at least one bush, said one bush being held in position inside a corresponding housing seat (As showed in Fig. 2) in said pump body.
Turner does not teach how the bush is installed.  According to MPEP 2113 I.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of US Patent Publication 2005/0152790 to Arbogast.
In Reference to Claim 6
Turner discloses comprising motion actuation means (Col. 4, Line 46) adapted to rotate said shaft (Fig. 1, 27), and rotating parts made of said material having a hardness greater than or equal to 5 Mohs.
Turner does not teach the detail of the actuation means.
Arbogast teaches said motion actuation means comprising a rotating member (Fig. 2, 11) coupled to said shaft by means of a coupling element (Fig. 2, 10) interposed between said shaft and a hub of said rotating member and configured to constrain in rotation said shaft to said rotating member.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Arbogast into the design of Turner.  Doing so, would result in the actuation motor of Arbogast being used into the design of Turner to drive the compressor, since Arbogast teaches a cost favorable structural design for a gear pump (Paragraph 11).



In Reference to Claims 7 and 8
Turner discloses motion actuation means (Col. 4, Line 46) to rotate said shaft.
Turner does not teach the detail of the motion actuation means and rotating parts made of said material having a hardness greater than or equal to 5 Mohs
Arbogast teaches said motion actuation means comprising a rotating member (Fig. 2, 11) comprising a hub (Fig. 2, 10) said shaft and said hub comprising complementary grooves (Item 10 is a meshing disk with internal gear) adapted to allow the mutual coupling.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Arbogast into the design of Turner.  Doing so, would result in the actuation motor of Arbogast being used into the design of Turner to drive the compressor, since Arbogast teaches a cost favorable structural design for a gear pump (Paragraph 11).
Claim  5 is rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of US Patent Publication 2001/0035012 to Smith.
In Reference to Claim 5
Turner discloses a single bushing (Fig. 1, 44)
Turner does not teach a plurality of supports.
Smith teaches a plurality of supports (Fig. 2, 46))
It would have been obvious to one with ordinary skill in the art at the time of the invention, to the invention of Turner to incorporate teachings from Smith.  Doing so, would result in the single pieces bushing being replace by a two-piece design as being taught by Smith.  Both invention of Turner and Smith solve the same issue using hardened bearing to support a shaft, Smith teaches a design with multiple bearings as an alternative to a single bearing design, so the support distance with two bearing system is more stable.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Turner as evidenced by data sheet provided by Bonggoo Kim.
In Reference to Claim 11 and 12
Turner teaches parts are made of stainless steel.
Turner does not the material property of the stainless steel.
Kim teaches the stainless steel has a Weibull modules between 3-20, and maximum operating temp larger than 250 degree (Table 2)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Kim since the material property is natural character of the material.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        6/3/2022